Citation Nr: 1741292	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  09-07 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of right foot hallux valgus deformity and hammertoe formation with residuals of surgery (right foot disability), to include extraschedular consideration.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of left foot hallux valgus deformity and hammertoe formation with residuals of surgery (left foot disability), to include extraschedular consideration.
 
3.  Entitlement to a disability rating in excess of 10 percent for right hyperkeratotic lesions of the right toes (right toes disability), to include extraschedular consideration.

4.  Entitlement to a disability rating in excess of 10 percent for left hyperkeratotic lesions of the left toes (left toes disability), to include extraschedular consideration.
 
5.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force National Guard from October 2001 to December 2001, January 2002 to June 2002, and October 2002 to March 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2011, the Board granted an increased rating of 20 percent for the Veteran's right foot disability, but denied the other claims.  The Board also remanded the issue entitlement to TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The April 2011 grant of a 20 percent rating for the right foot disability was implemented by the RO in a June 2011 rating decision.
 
The Veteran appealed the April 2011 Board decision to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In February 2012, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Partial Remand (JMR).

In August 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

FINDINGS OF FACT

1.  The Veteran's right foot disability has not been manifested by symptoms equivalent to a severe foot injury.

2.  The Veteran's left foot disability has been manifested by symptoms equivalent to a moderately severe foot injury, but no worse.
 
3.  The Veteran's right toes disability does not result in either generalized cutaneous involvement or systemic manifestations and intermittent systemic medication, such as immunosuppressive retinoids, required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

4.  The Veteran's left toes disability does not result in either generalized cutaneous involvement or systemic manifestations and intermittent systemic medication, such as immunosuppressive retinoids, required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

5.  The Veteran's service connected disabilities do not preclude her from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a right foot disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5284 (2016).

2.  The criteria for a rating of 20 percent for a left foot disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5284 (2016).
 
3.  The criteria are not met for a rating in excess of 10 percent for right toes disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7824 (2016).

4.  The criteria are not met for a rating in excess of 10 percent for left toes disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7824 (2016).
 
5.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but she declined.  The Veteran was also provided VA examinations (the reports of which have been associated with the claims file).
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran filed an increased rating claim for her bilateral foot disabilities in July 2007, which were denied by an April 2008 rating decision.  She filed an increased rating claim for her bilateral toes disabilities in July 2008, which were denied by a July 2009 rating decision.  In April 2011, the Board granted a 20 percent rating for her right foot disability, which was effectuated in a June 2011 rating decision, but denied an increased rating for her left foot disability.  The Veteran asserts that she is entitled to higher ratings.

In the February 2012 JMR, the parties agreed that the Board failed to provide a contemporaneous examination of the Veteran's bilateral foot and toes disabilities.  The parties also agreed that the Board failed to explain why extraschedular consideration was not warranted.

In December 2012, the Board remanded the Veteran's claims for a VA examination.  In January 2015, the Board remanded the Veteran's claims for referral to the Director of Compensation Service for extraschedular consideration.

From October 5, 2015, through July 31, 2016, the Veteran was granted a temporary 100 percent rating for her left foot disability.  From August 1, 2016, through October 31, 2016, the Veteran was granted a temporary 100 percent rating for her right foot disability.  As such, only periods outside the temporary 100 percent ratings will be discussed.

The Veteran's bilateral foot disabilities are rated under Diagnostic Code 5284 for other foot injuries.  A 10 percent rating is assigned for "moderate" injuries, a 20 percent rating is assigned for "moderately severe" injuries, a 30 percent rating is assigned for "severe" foot injuries, and a 40 percent rating is assigned for actual loss of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's bilateral toes disabilities are rated under Diagnostic Code 7824, diseases of keratinization.  A 10 percent rating is assigned for keratinization resulting in localized or episodic cutaneous involvement and intermittent systemic medication, such as immunosuppressive retinoids, required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned for keratinization resulting in either generalized cutaneous involvement or systemic manifestations, and; intermittent systemic medication, such as immunosuppressive retinoids, required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned for keratinization resulting in either generalized cutaneous involvement or systemic manifestations, and; constant or near-constant systemic medication, such as immunosuppressive retinoids, required during the past 12-month period.

In January 2008, the Veteran was afforded a VA examination.  She reported that she had residual foot pain and that the weather affected her feet.  She reported she was unable to stand for any prolonged period of time, which has interfered with her ability to work.  She reported having flare-ups after prolonged standing resulting in additional pain.  On examination, she had a slow gait.  She had tenderness over both feet.  She had callus like growths over the base of the first and fifth toes of both feet.  She had painful palpation of both feet and toes.  She used orthotic shoes with orthotic inserts.  The examiner noted that she had a moderate to severe bilateral foot condition.  She had hammertoe of the right and left fifth toes.

In June 2009, the Veteran was afforded a VA examination.  She reported experiencing constant pain in both feet and asserted that both of her feet were weak and stiff.  She denied having flare-ups.  She reported that her feet affected her activities of daily living.  The examiner noted that there was easy fatigability and lack of endurance.  On examination, she had a normal gait.  She had a trimmed callosity under the head of the bilateral fifth metatarsal and the examiner noted that her treatment records noted three other hyperkerotic areas that were trimmed a month previous but were not visible on examination.

In April 2014, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner indicted that the Veteran's bilateral toes disabilities were not treated with oral or topical medications and did not result in debilitating during the previous 12-months.  The examiner reported that she had thick keratotic lesions of both feet.

In July 2017, the Veteran was afforded a VA examination.  She reported having worse foot pain in the morning and asserted that she could only tolerate weight bearing for 10 minutes before having to sit down again.  She reported that as the day progressed she could weight bear approximately 30 minutes.  She reported that at times she was unable to stand on her feet at all.  She reported that she was unable to walk or exercise much.  She reported that she was unable to dance or play any sports.  She reported she was unable to shop very much.  The examiner indicated that the Veteran's foot and toes disabilities resulted in less movement than normal, excess fatigability, pain on movement, pain on weight bearing, pain on non-weight bearing, deformity, disturbance of locomotion, interference with standing, and lack of endurance.  The examiner reported that severe pain and fatigability limited all weight bearing activity.  The examiner reported that the Veteran had difficulty standing up and walking after prolonged sitting.  The examiner reported that the Veteran was unable to perform prolonged standing or walking, had difficulty walking on uneven surfaces or stairs, had difficulty depressing pedals to drive, had difficulty standing on tiptoes, and was unable to run or jump.  The examiner reported that the Veteran had pain on range of motion and had pain in non-weight bearing.

Regarding the Veteran's bilateral foot disabilities, her foot disabilities have resulted in multiple surgeries and she had consistent complaints of pain and limitations.  The Veteran's medical records demonstrate that her bilateral foot disabilities result in moderately severe foot injuries.  However, severe foot injuries have not been shown.  To this end, the Veteran works as a postal worker and is able to be on her feet for several hour stretches of time.  She uses orthotics, but has not been forced into a wheelchair.  She has missed some work, but not to the extent that might be supportive of a severe rating.  While the Veteran has pain with ambulation, it has not appeared during the course of the appeal that it is so limiting as to support a severe rating. Moreover, while the JMR suggested that a moderately severe rating was warranted, it did not provide reasons for which a severe rating should be assigned.  As such, she is entitled to a rating of 20 percent for her left foot disability under Diagnostic Code 5284, but higher ratings for her bilateral foot disabilities are not warranted.

Regarding the Veteran's bilateral toes disabilities, her medical records do not show she receives intermittent systemic medication, such as immunosuppressive retinoids, required for a total duration of six weeks or more.  As such, higher ratings under Diagnostic Code 7824 are not warranted.

The Board is sympathetic to the concerns that have been voiced, and notes that the Veteran's bilateral foot and toes disabilities undoubtedly cause her some difficulty.  However, the record contains no evidence showing that her bilateral foot and toes disabilities rise to the level of assignment of a higher rating.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

The Veteran has not specifically identified any bilateral foot or toes disabilities symptoms which would merit a higher schedular rating.  Rather, the symptoms of her bilateral foot and toes disabilities that have been described, which are mainly pain and being unable to stand or walk for a long duration, are consistent with the assigned ratings.

Other Diagnostic Codes have been considered, such as Diagnostic Code 5276 for pes planus, Diagnostic Code 5277 for weak foot, Diagnostic Code 5278 for pes cavus, Diagnostic Code 5279 for metatarsalgia (Morton's disease), Diagnostic Code 5280 for hallux valgus, Diagnostic Code 5281 for hallux rigidus, Diagnostic Code 5282 for hammer toe and Diagnostic Code 5283 for malunion or nonunion of the tarsal or metatarsal bones.  However, none of these Diagnostic Codes would allow for higher ratings as the currently assigned 20 percent rating for the Veteran's right foot disability, 20 percent rating for the Veteran's left foot disability, 10 percent rating for the Veteran's right toes disability, and 10 percent rating for the Veteran's left toes disability.

Accordingly, a rating of 20 percent is granted for the Veteran's left foot disability.  However, ratings in excess of those assigned for the Veterans' right foot and bilateral toes disability are not warranted, and the Veteran's claims are denied.

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected ulcerative colitis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran's bilateral foot and toes disabilities were referred for extraschedular consideration.  In May 2015, increased ratings on an extraschedular basis were denied.  As such, it is now the Board's turn to consider the merits of an extraschedular rating.

Here, the schedular rating criteria used to rate the Veteran's foot disabilities, reasonably describe and assess disability levels and symptomatology.  As an initial point, the rating schedule rates the Veteran's foot disabilities using terms such as 
mild, moderate, and severe.  Rather than applying a mechanical formula, VA regulations direct that VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  By using catchall terms such as "moderately severe", the Board is empowered within the schedular rating criteria to contemplate all of the Veteran's collective service connected symptomatology.  Therefore, the Board has not found the need to assign an extraschedular rating in this case.
 
Schedular ratings are intended to compensate for average impairment in earning capacity caused by a service-connected disability.  38 C.F.R. § 4.1.  The ratings assigned do that based on the Veteran's symptomatology.  She has pain and interference with standing, walking, and/or weight-bearing, but any impact these had on her employment has been compensated in the ratings assigned.  The Board has reviewed the entirety of the Veteran's complaints and medical evidence and has considered the symptoms described in the JMR.  However, for the reasons laid out above, a severe rating was not found to be warranted for either foot.  The Board notes that extraschedular ratings are to be assigned in cases in which the schedular ratings are generally found to be inadequate, but such is simply not the case here as the schedular rating criteria has provided the flexibility to consider all of the Veteran symptomatology within the schedular rating that is assigned.  

In the JMR, it was noted that in September 2007, the Veteran reported experiencing cramps in both legs, and she provided a statement from her significant other indicating that she experienced painful leg cramps at night which along with foot cramps caused her to wake up screaming some nights. She also reported sensitivity to cold which caused stiffness, and some numbness in her feet that prevented walking.  However, it is symptoms such as these that support the assignment of the high ratings the Veteran is receiving.  Of note, there are higher schedular ratings available should it be determined that the Veteran's foot symptomatology is more severe than rated, and these symptoms, whether explicitly discussed or not were all considered in arriving at the schedular ratings that were assigned.  Moreover, there is simply no indication that the Veteran's bilateral foot and toes disabilities presents unique or unusual disability pictures that are not contemplated by the rating schedule.  

As such, the schedular rating criteria reasonably contemplate the symptoms caused by the Veteran's right and left foot and toes disabilities.  

Moreover, the evidence does not show that the service connected disabilities have caused any of the criteria that are traditionally associated with extraschedular ratings.  First, beyond any hospitalization related to her foot surgeries, the Veteran has not needed any hospitalization for her feet.  Secondly, while there is no dispute that the Veteran's feet have interfered with her employment, it is not shown that such has gone beyond that which would be contemplated by the schedular rating criteria.  That is, the very reason that the Veteran is receiving four different ratings for her feet is that they cause difficulty with employment.  However, it cannot be concluded that they are so pervasive as to cause marked interference with employment.  Here, the Veteran has been employed throughout the course of her appeal.  She has had periods of convalescence during which she was assigned total temporary ratings, but outside of those, she has been able to maintain gainful employment.  While the Veteran has argued that she has had to miss work, the fact remains that the use of sick leave alone cannot trigger the need for an extraschedular rating, as such is clearly not what is anticipated by VA regulations. 

Therefore, increased ratings on an extraschedular basis are not warranted.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell, 9 Vet. App. 237, 238-9; Floyd, 9 Vet. App. 88, 96.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, 22 Vet. App. 242; see also Shipwash, 8 Vet. App. 218, 227.

The Veteran's service-connected disabilities are a right foot disability, evaluated at 20 percent disabling, a left foot disability, evaluated at 20 percent disabling, a right toes disability, evaluated at 10 percent disabling, and a right toes disability, evaluated at 10 percent disabling.  The Veteran's bilateral foot disabilities combine for a 50 percent rating and the Veteran's bilateral toes disabilities combine for a 30 percent rating.  This results in a 70 percent total disability rating.  As such, the Veteran meets the schedular rating criteria for a TDIU.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.

A review of the competent evidence of record, which includes the Veteran's VA treatment records and her lay statements, when taken in total, does not suggest unemployability.

The Veteran has been afforded many VA examinations.  While the January 2008, June 2009, April 2014, and July 2017 VA examiners reported that the Veteran's bilateral foot and toes disabilities resulted in limitations standing, walking, jumping, and running, these limitations would not preclude sedentary work.

The Board has reviewed the multiple work restriction letters in the Veteran's claims file.  However, while these work restrictions impact her work as a postal carrier, she continues to be employed by the postal service.  Furthermore, these work restrictions would not prevent her from performing sedentary work.

The Board acknowledges that the Veteran is competent to report symptoms of her service connected disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, she is credible in her reports of symptoms and their effect on her activities.  She is not however competent to identify a specific level of disability of her disabilities according to the appropriate Diagnostic Codes or to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and in particular her ability to work, has been provided by the VA medical professionals who have examined her.  The medical findings directly address criteria under which a TDIU is assigned.  The Board finds the opinions of the January 2008, June 2009, April 2014, and July 2017 VA examiners to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support her claim that her service-connected disabilities alone are sufficient to produce unemployability.  Although they produce some impairment, the evidence does not reflect gainful employment is precluded solely due to the Veteran's service-connected disabilities.

In addition, the Veteran has not identified or submitted any competent evidence demonstrating that her service-connected disabilities, individually or in concert, preclude her from securing and maintaining substantially gainful employment and entitle her to a TDIU.  The Board does not believe that the Veteran's service-connected disabilities would prevent her from obtaining or maintaining substantially gainful employment consistent with recommendations provided by the January 2008, June 2009, April 2014, and July 2017 VA examiners, that is in effect, sedentary work.

As such, TDIU is denied.


ORDER

A rating in excess of 20 percent for a right foot disability is denied.

A rating of 20 percent for a left foot disability is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for a right toes disability is denied.

A rating in excess of 10 percent for a left toes disability is denied.

A TDIU is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


